'El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Por escritura número 111, de 30 de julio de 1942, ante el ■notario don Víctor M. Pons Gil, don José Ramón Díaz Beni-tez constituyó hipoteca voluntaria a favor del recurrente sobre una finca de su propiedad, en garantía de un préstamo por la cantidad de $500, sus intereses y honorarios de abo-.gado para el caso de reclamación judicial, señalando para ■estas dos últimas atenciones las cantidades de $100 y $200 respectivamente. Presentada la escritura para su inscrip-ción en el Registro de la Propiedad, el Registrador la prac-*47“tico “con el defecto subsanable de no estar aceptada en forma legal por el acreedor la tasación de la finca”. Contra la referida nota interpuso el acreedor hipotecario el presente recurso.
 El artículo 127 de la Ley Hipotecaria, según fné enmendado por la Ley núm. 69 de 2 de mayo de 1931 (pág. 433), en lo pertinente prescribe:
“Art. 127. En la escritura ele hipoteca se hará constar el precio en qtie tasan la finca los contratantes, para que sirva ele tipo a la primera subasta que se debe celebrar, en el caso de que, vencido el plazo del préstamo, no conste en el registro de la propiedad el pago de dicho préstamo.” (Bastardillas nuestras.)
El transcrito precepto existía en la Ley Hipotecaria para las provincias de Ultramar, con la única diferencia que donde .ahora dice “primera subasta” antes decía “única subasta”, y continuó en vigor en esta Isla hasta que a virtud de las ■disposiciones de la “Ley relativa a las sentencias y manera ■de satisfacerlas”, aprobada en 9 de marzo de 1905 (Comp. 5295-5303, C. Enj. Civil, ed. 1933, pág. 122), se hizo innece-sario consignar el precio en las escrituras de hipoteca, ya ■que de conformidad con la ley últimamente citada, sólo una subasta debía celebrarse en el procedimiento sumario ejecu-tivo, equiparándolo así a las ventas judiciales celebradas bajo ■el procedimiento ordinario.
Es de notar que el precepto contenido en el artículo 127 no existía en la Ley Hipotecaria de la Península; pero al aprobarse en aquel país la Ley Hipotecaria de 16 de diciem-bre de 1909, dicho precepto se consignó sustancialmente en •dicha ley, en los artículos 130 y 131 de la ley y 201 del Re-glamento.
Se observará que el artículo 127 de nuestra ley vigente no dice que el precio sea tasado por el deudor o por el acree-dor separadamente, sino que expresamente prescribe que “en la escritura de hipoteca se hará constar el precio en <que tasan la finca los contratantes,” es decir, que la fijación *48de dicho precio‘deberá ser el resultado de la unión de volun-tades del deudor y del acreedor. El artículo 130 de la vigente ley española sustituye la palabra “contratantes” dé-la nuestra por el vocablo “interesados”, pero más claro,, en el artículo 131 dice, en la regla 9-.,. que “servirá de tipo para la subasta el pactado en la escritura de constitución de-hipoteca,” y más claro aún si se quiere, el artículo 201 del reglamento, en su regla 3-. prescribe que “la primera su-basta se celebrará con sujeción al tipo fijado en la escritura. por el hipotecante y él acreedor hipotecario.”
No cabe duda, pues, que la escritura que dio lugar a la. nota que motiva este recurso, otorgada, como hemos visto,, el 30 de julio de 1942, en la cual no consta que la fijación del precio para la subasta se hiciera de conformidad con el acree-dor hipotecario — lo que equivale a no haberse fijado el precio por los contratantes — , infringe el artículo 127 antes citado.. Y cabe ahora preguntar: ¿esa infracción al artículo 127,, anula la obligación?
En la obra titulada “El Derecho Hipotecario en Cuba,. Jurisprudencia Civil en Materia Hipotecaria”, por Angel Clarens, tomo 8, pág. 72, se cita al efecto la sentencia del-Tribunal Supremo de Cuba de 11 de junio de 1902, interpre-tativa del mismo precepto legal que ahora nos ocupa, en la. que se estableció la siguiente doctrina:
“que si bien la Ley Hipotecaria ordena que en la constitución de la hipoteca se hará constar el precio en que los otorgantes tasan las-fincas gravadas, no hay precepto legal alguno ni en la ley citada ni en el Código Civil que. disponga que cuando se omite aquella mani-festación sea nulo el contrato,' por lo que inscrita la hipoteca la omisión de la expresada circunstancia no es, por su propia naturaleza, tal que invalide los efectos de dicha escritura, por lo que no puede legalmente ser declarada nula.”
Y este tribunal, en el caso de Emanuelli v. Corte, 49 D.P.R. 775, 780, refiriéndose a la omisión del precio para la tasación; en la escritura de hipoteca, dijo:
*49“Si no consta, no será por ello nulo ebcontrato, pero el acreedor no estará en condiciones de ejecutar su crédito por la vía sumarí-sima que fija la propia Ley Hipotecaria completada por su Regla-mento.”
Si la obligación no es nula, claro es qne la omisión no puede calificarse de defecto insubsanable. Pero, ¿puede acaso calificarse de defecto subsanable, como sostiene el registra-dor? No, a nuestro juicio, toda vez que de conformidad con el artículo 65 de la Ley Hipotecaria son defectos subsanables los qne afectan a la validez del título sin producir necesaria-mente la nulidad de la obligación en él constituida, y el de-fecto en este caso evidentemente no afecta la validez de la escritura.
Morell, en su obra sobre “Legislación Hipotecaria”, tomó 3, pág. 226, bajo el epígrafe “Defectos de los títulos que o no existen realmente, o no constituyen faltas subsanables ni insubsanables”, dice:
“El acto o contrato no es necesariamente nulo ni por su natura-leza, ni por sus condiciones, ni por incapacidad de las partes; tampoco el título encierra un vicio tal que pueda decirse convertido en un documento privado o sin valor ni eficacia, y ni del Registro ni de preceptos determinados de la Ley Hipotecaria o de otras leyes espe-ciales, se deriva causa bastante para rechazar en absoluto la inscrip-ción. Existen, sin embargo, faltas o defectos menos graves. ¿De-berán apreciarse todas ellas de igual modo, estimándolas subsanables, y no dando acceso a los títulos en el Registro más que mediante ano-taciones preventivas, basta tanto que el defecto, grande o pequeño, se subsane? No tal. Como dijimos, existen faltas de escasa im-portancia, omisiones de requisitos o formalidades, que no impiden la inscripción, ni la suspenden.”
En armonía con lo dicho, el mismo autor, en la página 233 de la obra y tomo citados, se expresa así:
“La Resolución de 11 de Febrero de 1911, declara que no es defecto que impida inscribir una escritura de hipoteca, la omisión del domicilio del deudor y del valor de la 'finca, si bien en tal caso no cabe el procedimiento judicial sumario establecido en el artículo 130 de la nueva ley.” (Bastardillas nuestras.)
*50SI se tiene en cnenta qne de conformidad con el artículo 42, inciso 9°., de la vigente Ley Hipotecaria de España, el defecto subsanable, contrario a lo qne prescribe nuestra ley, no permite la inscripción del título sino que produce anota-ción preventiva solamente, se comprenderá que al declararse en la citada resolución dé 11 de febrero de 1911 que la omi-sión qne nos ociipa “no es defecto que impida inscribir”, indica qne dicha omisión no es defecto snbsanable, y sí uno de los defectos ínenos graves que no constituyen faltas subsa-nables ni insubsanables.
Si bien el no constar de la escritura de hipoteca que el precio para la subasta haya sido fijado de mutuo acuerdó entre el deudor y el acreedor es un defecto en que no deben incurrir los notarios, sin embargo, como no constituye falta snbsanable, puesto que no afecta la validez del título, como queda dicho, procede la revocación de la nota recurrida y ordenar la inscripción del documento sin defecto subsanable.